DETAILED ACTION
This is first office action on the merits in response to the application filed on 10/14/2019. 
Claims 1-17 are currently pending and have been examined.
Claims 18-26 have been elected by the applicant and withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-17, drawn to issuer authenticating transaction, classified in G06Q20/409.
II. Claim 18-23, drawn to merchant system generating authentication request, classified in H04L 2463/102.
III. Claim 24-26, drawn to transaction service provider system identifying , classified in H04M 15/755.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as electronic transaction. Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the  and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as directing payments. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I is classified in G06Q20/409, Group II is classified in H04L 2463/102, Group III is classified in H04M 15/755.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Christian Ehret on 02/08/2021 a provisional election was made without traverse to prosecute the invention of Group I, claim 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 18-26 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The claim(s) recite(s) commercial activities. Specifically, the claims recite “receiving, by the issuer … from the merchant …, a single authentication request message to conduct a plurality of transactions with a plurality of merchants, the single authentication request message comprising an aggregation identifier, a plurality of merchant identifiers, and transaction data for each transaction of the plurality of transactions; detecting, by the issuer authentication …, the aggregation identifier in the single authentication request message; in response to detecting the aggregation identifier, generating, by the issuer authentication system, a single authentication response message comprising a plurality of authentication codes, each authentication code of the plurality of authentication codes corresponding to a merchant of the plurality of merchants; and communicating, by the issuer authentication …., the single authentication response message to the merchant …, the single authentication response message configured to cause the merchant …. to separately process each transaction of the plurality of transactions”, which is grouped within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for receiving an authentication request, detecting an aggregation identifier, generating and response with authentication response. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of issuer and merchant system merely use(s) a computer as a tool to perform an abstract idea. Specifically, issuer and merchant system perform(s) the steps or functions of receiving an authentication request, detecting an aggregation identifier, generating and response with authentication response. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of issuer and merchant system to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial activities. As discussed above, taking the claim elements separately, issuer and merchant system perform(s) the steps or functions of receiving an authentication request, detecting an aggregation identifier, generating and response with authentication response. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial activities. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2 describes the authentication response. Claim 3, 4 and 5 further recites additional elements of communicating via the merchant system plug-in, application program interface and payment gateway. These additional elements are generally linking the abstract idea to a generic technology environment and do not purport to improve the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 3-10, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakka et al. (US 20190108515 A1; hereinafter, "Lakka"), and further in view of Dantu et al. (US 20160012398 A1; hereinafter, "Dantu").
With respect to claim 1, 9 and 17:
Lakka teaches:
receiving, by the issuer authentication system from the merchant system, a single authentication request message to conduct a […] transactions with […], the single authentication request message comprising […], […] merchant identifiers, and transaction data for […]. (a merchant server plug-in (MPI) 114 associated with the merchant 106 is configured to compile an authentication request (AReq) for the transaction. The MPI 114 is configured to then transmit the AReq, via path 116, to a directory server 118 included in the system 100. The directory server 118 is configured to then provide, for example, the AReq, with the account number, the DSN, the log amount, and the truncated hash of the merchant ID, via path 122, to an access control server (ACS) 124 of the system 100. The ACS 124 is a server operated by the issuer 104, or on behalf of the issuer 104. See at least Paragraph [0024] [0029] [0049]-[0061])
[… ]generating, by the issuer authentication system, a single authentication response message comprising [… ] authentication codes, each authentication code […] of authentication codes corresponding to a merchant […]. (the ACS 124 is configured to then generate the IAV based on a key(s) shared with the issuer 104, a cryptographic 
communicating, by the issuer authentication system, the single authentication response message to the merchant system, the single authentication response message configured to cause the merchant system to separately process each transaction [….]. (The ACS 124 is configured to then transmit the IAV to the directory server 118, again, via path 122, as an authentication response (ARes). In this example, the directory server 118 may be configured to then receive the ARes from the ACS 124 and transmit the ARes to the merchant 106. The merchant 106 is configured to then transmit the authorization request to acquirer 132, via path 134. The acquirer 132, in turn, is configured to transmit the authorization request to payment network 136, via path 138. See at least Paragraph [0031]-[0032] [0035] [0049]-[0061])
Lakka does not teach the following limitation, however, Dantu teaches:
request message comprising an aggregation identifier; detecting, by the issuer authentication system, the aggregation identifier in the single authentication request message; in response to detecting the aggregation identifier,[…]. (In another example, the organizer 104 may further include an aggregation indicator in the authorization request data, indicating the transaction to be completed is associated with an organizer 104 of a social venture, rather than a traditional merchant. In one example, a consumer, 
single authentication request for a plurality of transaction and merchant identifier; single authentication response for plurality of transaction. (As part of the settlement of the transactions, the payment service provider 108 and/or the issuer 110 notes different authorization requests, which were flagged as having an aggregation indicator. With further reference to the Smith example, the issuer 110 may have received three separate authorization requests (i.e., the $8.00 transaction, $11.30 transaction, and the $7.50 transaction) and consistent with typical payment network operation, expects three separate transactions to be settled. Because the authorization request data is flagged with an aggregation indicator, or are now flagged at settlement, the issuer 110 understands that multiple transactions to the organizer 104 may be aggregated to a single transaction, having a value of $26.80. It may then search for multiple authorization requests for an amount equal to the settlement, and settle all three authorizations with the one transaction (and one fixed fee associated with the transaction). See at least Paragraph [0032])
Lakka discloses a method to perform electronic transactions. Dantu discloses a method to perform multiple electronic transactions at once. It would have been obvious to one of ordinary 
In addition with respect to “the single authentication response message configured to cause the merchant system to separately process each transaction [of the plurality of transaction” is intended use of the device and does not limit the scope of the claims. It has been held language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Claim 9, a system with the same scope as claim 1, is rejected.
Claim 17, a non-transitory computer readable medium with the same scope as claim 1, is rejected.
With respect to claim 3 and 12:
Lakka further teaches wherein the merchant system comprises a merchant plug-in configured to communicate with the issuer authentication system. (The MPI 114 is configured to then transmit the AReq, via path 116, to a directory server 118. See at least Paragraph [0024])
Claim 12, a system with the same scope as claim 3, is rejected.
With respect to claim 4 and 13:
Lakka further teaches wherein the merchant plug-in is configured to communicate with the issuer authentication system via at least one Application Programming Interface (API). (In particular, as indicated by the dotted paths in FIG. 1, the ACS 124 may be configured to respond with the ARes to the directory server 118, along path 126, where the ARes further includes a 
Claim 13, a system with the same scope as claim 4, is rejected.
With respect to claim 5 and 14:
Lakka further teaches wherein the merchant plug-in is configured to communicate with the issuer authentication system via at least one Application Programming Interface (API). (a merchant server plug-in (MPI) 114 associated with the merchant 106 is configured to compile an authentication request (AReq) for the transaction. The MPI 114 is configured to then transmit the AReq, via path 116, to a directory server 118 included in the system 100. The directory server 118 is configured to then provide, for example, the AReq, with the account number, the DSN, the log amount, and the truncated hash of the merchant ID, via path 122, to an access control server (ACS) 124 of the system 100. The ACS 124 is a server operated by the issuer 104, or on behalf of the issuer 104. See at least Paragraph [0024] [0029] [0049]-[0061])
Claim 14, a system with the same scope as claim 5, is rejected.
With respect to claim 6 and 15:
Lakka further teaches wherein the merchant system is controlled by an aggregator merchant, and wherein the merchant system is in communication with a plurality of other merchant systems associated with the plurality of merchants. (In the exemplary embodiment, method 
Claim 15, a system with the same scope as claim 6, is rejected.
With respect to claim 7 and 16:
Lakka further teaches further comprising prompting a user for a single authentication for the plurality of transactions. (In particular, as indicated by the dotted paths in FIG. 1, the ACS 124 may be configured to respond with the ARes to the directory server 118, along path 126, where the ARes further includes a challenge indicator (e.g., a network address to be called by the merchant 106, etc.). In this example, the directory server 118 may be configured to then receive the ARes from the ACS 124 and transmit the ARes to the merchant 106 (via the MPI 114 or 3DS server, etc.), via path 128. The interaction generally includes the presentation of a challenge question (e.g., Enter Your Personal Code, etc.), whereupon the consumer 102 provides a response, via path 130. See at least Paragraph [0032])
Claim 16, a system with the same scope as claim 7, is rejected.
With respect to claim 8:
Lakka further teaches wherein the single authentication request message is received by the issuer authentication system from the transaction service provider system, and wherein the single authentication request message is received by the transaction service provider system from the merchant system. (a merchant server plug-in (MPI) 114 associated with the merchant 106 is configured to compile an authentication request (AReq) for the transaction. The MPI 114 is configured to then transmit the AReq, via path 116, to a directory server 118 included in the 
With respect to claim 10:
Lakka further teaches system of claim 9, further comprising an issuer authentication system, the issuer authentication system including the at least one processor. (The ACS 124 is a server operated by the issuer 104, or on behalf of the issuer 104. See at least Paragraph [0024] [0029] [0049]-[0061])
Claim 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakka et al. (US 20190108515 A1; hereinafter, "Lakka"), and further in view of Dantu et al. (US 20160012398 A1; hereinafter, "Dantu") and Kurian et al. (US 20190066099 A1; hereinafter, "Kurian").
With respect to claim 2 and 11:
Lakka in view of Dantu does not teach wherein the single authentication response message comprises a plurality of fields, each field of the plurality of fields comprising an authentication code of the plurality of authentication codes. However, Kurian teaches wherein the single authentication response message comprises a plurality of fields, each field of the plurality of fields comprising an authentication code of the plurality of authentication codes. (see figure 3A-3B). Kurian discloses a method to generating a multiple-line authorization message that each line for contains a transaction. It would have been obvious to one of ordinary skill in the art 
Claim 11, a system with the same scope as claim 2, is rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Evans et al. (US 20140279474 A1): one request for multiple transactions, each transaction contain different processing in order to direct transaction to different issuer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685